Exhibit Joytoto USA, Inc. Information To Be Available Through S&P Market Access Program Santa Clara, CA (June 30, 2008) - Joytoto USA, Inc. (OTCBB: JYTO.OB), a leading consumer electronics and online game development and distribution corporation, has announced today that its company information will be made available via Standard & Poor's Market Access Program, an information distribution service that enables subscribing publicly traded companies to have their company information disseminated to users of Standard & Poor's Advisor Insight.The company information to be made available through this program includes share price, volume, dividends, shares outstanding, company financial position, and earnings.Standard & Poor's Advisor
